Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         03-JUN-2021
                                                         08:19 AM
                                                         Dkt. 19 OGMR
                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                          STATE OF HAWAII,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                           MANUEL SANDOVAL,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX,
       CASE NOS. 1PC161000563, 1PC151001156, 1PC141001782)

            ORDER GRANTING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
       Circuit Judge Ayabe, assigned by reason of vacancy)

          Upon consideration of Petitioner/Defendant-Appellant
Manuel Sandoval=s motion for reconsideration filed on May 27,
2021, and the record and files herein,
          IT IS HEREBY ORDERED that the motion is granted.        An
amended opinion will be filed contemporaneously with this order.
          DATED:   Honolulu, Hawaii, June 3, 2021.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Bert I. Ayabe